Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 44TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 20th day of October, 2014, the
cause on appeal to revise or reverse the judgment between

GERARDO HERNANDEZ, Appellant                        On Appeal from the 44th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01219-CV          V.                      Trial Court Cause No. DC-11-11698.
                                                    Opinion delivered by Justice Brown. Justices
BRANDON HERNANDEZ, Appellee                         O'Neill and Lang-Miers participating.

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part. We REVERSE that portion of the trial court's
judgment ordering that Brandon Hernandez recover from Gerardo Hernandez attorney's fees of
$5,000 as sanctions. We RENDER judgment that Brandon Hernandez take nothing on his claim
for sanctions. In all other respects, the trial court's judgment is AFFIRMED.

       It is ORDERED that each party bear his own costs of this appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 31st day of December, 2014.




                                                           LISA MATZ, Clerk




                                        –2–